DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Claims 2, 3, 5, 7, 9, 10, and 12 have been cancelled.
Claims 1, 4, 6, 8, and 11 have been examined.


Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.

Applicant argues that 'the cited art certainly fails to disclose monitoring the physical parameters claimed by applicant...[and] also fails to disclose the benefits identified in Applicant's currently pending application".


As set forth in the Office action of 8/12/2021, one of ordinary skill in the art would recognize, based on the disclosure of Vasicek et al (specifically Col 3, Line 10 - Col 4, Line 4) which discusses predetermining/ adjusting the shape, angle, depth and pattern of the stakes to achieve a desired result, that there would be monitoring of the applied load (by man or machine) and a warning if/ when the parameters have reached a limit. 
As set forth in the rejection below, Butcher et al teach that the monitoring of tooling components during a process which results in a stopping of the process if the monitoring step/ analysis indicates that continued operation would exceed production limits/ critical tolerances.  Examiner also nots US Patents 4,918,956 and 4,723,429 which also disclose similar tooling systems having monitoring and warning systems.  
.


Claim Rejections - 35 USC § 103
Claims 1, 4, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vasicek et al (US Patent 9,157,482).

As to Claims 1, 4, 6, and 11, Vasicek et al disclose a method of manufacturing a steering shaft assembly, comprising:
inserting an inner shaft (14) having an inner shaft external surface at least partially into an outer shaft having an outer shaft (12) internal surface provided with a plurality of fine teeth along a longitudinal axis (Fig 3);
placing the inner shaft and the outer shaft into a tool having a staking tool provided with a staking feature (Figs 4-6);
aligning a stake (28) with a base of a tooth of the plurality of fine teeth of the outer shaft;

wherein the stake spans across a width of the tooth of the plurality of fine teeth and a space defined between adjacent teeth of the plurality of fine teeth (Col 3, Lines 10-44; Also see Figure 3 which shows the diametric width of the stake spanning across a width (at the top end/peak/crest) of a tooth, and forcing the staked tooth into a space defined between adjacent teeth to form the interference fit (Col 3, Lines 16-21)).
Vasicek et al disclose the method significantly as claimed, but do not explicitly disclose the steps of monitoring a press load applied to or a total displacement of the stake, wherein in response to a press load rate of change greater than a threshold rate of change, ceasing pressing the stake axially, and, wherein in response to the press load being at least a threshold press load and the total displacement being less than predetermined depth, outputting a warning for display.  One of ordinary skill in the art would recognize, based on the disclosure of Vasicek et al (specifically Col 3, Line 10 - Col 4, Line 4) which discusses predetermining/ adjusting the shape, angle, depth and pattern of the stakes to achieve a desired result, that there would be monitoring of the applied load (by man or machine) and a warning if/ when the parameters have reached a limit.  
Butcher et al teach a similar tooling station comprising the monitoring of tooling components during a process which results in a stopping of the process if the monitoring step/ analysis indicates that continued operation would exceed production limits/ critical tolerances and further that those skilled in the art that the method and apparatus of this invention may be employed in other tooling stations requiring adjustments to monitor critical tolerances.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Vasicek et al to include the monitoring and warning steps as taught by Butcher et al as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp and that including such monitoring and warning steps to the known method would yield expected and predictable results, such as an increase in the life of tooling by limiting excessive wear, in addition to increased precision in the pressing process.

As to Claim 8, Vasicek et al disclose the steering shaft assembly significantly as claimed, but do not disclose, wherein each tooth of the plurality of fine teeth has a height of less than 1 mm.  However, although silent on the dimension, Vasicek et al do not disclose any structural or functional significance as to the height of the tooth, but the tooth inherently has a height relative to the size of the assembly.  A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Through routine experimentation and optimization, it would have been obvious to one of ordinary skill in the art to modify the assembly of Vasicek et al to have each tooth of the plurality of fine teeth has a height of less than 1 mm as the reference does not disclose any structural or functional significance as to the height of the teeth as this is merely a change in size producing expected and predictable results.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.